PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peterson, et al.  
Application No. 15/824,530
Filed: 28 Nov 2017
For: INDICATION SYSTEM FOR SURGICAL DEVICE
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 8, 2020, to revive the above-identified application.

The petition is GRANTED.  

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed on November 26, 2021. The issue fee was timely paid on January 31, 2022.  Accordingly, the application became abandoned on February 1, 2022.  The Office mailed a Notice of Abandonment was mailed on 
February 15, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a substitute statement in lieu of an oath or declaration for Michael John Biggs in compliance with 37 CFR 1.64; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Office of Data Management for processing into a patent.  


Telephone inquiries related to this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 





/JOANNE L BURKE/Lead Paralegal Specialist, OPET